DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed on March 31, 2021 has been considered by the examiner.

Claim Interpretation
As seen in the Office Action sent on 2/22/2018, the claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to claim 16, the Examiner has taken the following elements of the claim as being limited by the corresponding structures in the specification: 
“means for performing data processing operations” – p. 11, ll. 4-7, master devices, specifically a GPU;
“means for storing address translations” – p. 11., ll. 16-18, translation lookaside buffers;
“means for responding” – p. 11, ll. 12-16, MMU;
“means for forwarding” – p. 6, ll. 16-23, TLB;
“means for storing entries” – p. 8, ll. 8-13, “cache structure” or “mini-cache”; and
“means for intercepting” – p. 16, ll. 8-10, “mini-cache”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (in specification of instant application), hereinafter “AAPA”, in view of Zhang et al. (US 9619402 B1), hereinafter “Zhang”, further in view of Andersson et al. (US 2002/0144077 A1), hereinafter “Andersson”.
As to claim 1, AAPA discloses apparatus for/(method for) data processing comprising: data processing circuitry to perform data processing operations on data items stored in a memory and retrieved via a memory hierarchy [p. 2, ll. 9-26, where levels of TLBs illustrates a memory hierarchy]; 
address translation storage to store address translations between first set memory addresses and second set memory addresses [p. 2, ll. 9-26, where a TLB is an address translation storage],
wherein the address translation storage is responsive to a request issued by the data processing circuitry comprising a first set memory address to return a response comprising a second set memory address if an address translation between the first set memory address and the second set memory address is stored in the address translation storage, and to forward the request towards the memory in the memory hierarchy if the address translation between the first set memory address and the second set memory address is not stored in the address translation storage [p. 2, ll. 9-26, where providing a corresponding physical address in response to a request comprising a virtual address demonstrates returning a second set memory address in response to a request comprising a first set memory address; requests passed on from individual TLBs when they are not able to complete a translation request is forwarding the request towards memory].
However, AAPA does not disclose pending request storage to store entries for received requests, wherein the pending request storage is responsive to reception of the request, to perform a memory address comparison of the first set memory address of the request with the first set memory address of an earlier request indicated by a stored entry of the pending request storage, and if the memory address comparison is indicative that the earlier request has been forwarded towards the memory and an expected response to the earlier request will provide the address translation, to intercept the request to delay its reception by the address translation storage; wherein the pending request storage is responsive to the expected response to the earlier request providing the address translation to release the request to the address translation storage.
On the other hand, Zhang discloses pending request storage to store entries for received requests, wherein the pending request storage is responsive to reception of the request, to perform a memory address comparison of the first set memory address of the request with the first set memory address of an earlier request indicated by a stored entry of the pending request storage [col. 1, l. 57 – col. 2, l. 22, col. 2, l. 55 – col. 3, l. 8, col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where an MTB is a pending request storage, pending table walk requests are entries for received requests, and comparing respective virtual addresses is a comparison of the first set memory address of the request with the first set memory address of an earlier request], and 
if the memory address comparison is indicative that the earlier request has been forwarded towards the memory and an expected response to the earlier request will provide the address translation, to intercept the request to delay its reception by the address translation storage [col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where placing table walk requests on hold based on dependencies is intercepting the request to delay its reception]; 
wherein the pending request storage is responsive to the expected response to the earlier request providing the address translation to release the request to the address translation storage [figs. 1, 2, 5, 6; column 7, lines 6-60 – A dependent request is intercepted and held in the memory translation buffer (MTB). Once the table walk is complete for a prior request to a level of the dependency for the dependent request, the dependent request accesses the TLB, such that, the results of the prior request may be used for the dependent request. (“Here, table walk management block 402 determines whether the table walk for the first table walk request is complete to a level of the dependency. If so, process 500 proceeds to block 508, where table walk management block 402 will start a page walk for the second page walk request, now that the table walk for the first table walk request is complete. The page walk for the second page walk request can use results of the table walk for the first table walk request.” … “At block 606, the page table access block accesses the TLB to perform the second table walk based, at least in part, on a result of the comparing of block 604.”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system of address translation and have a pending request storage to store received requests and intercept and delay a request when a comparison of the request and an earlier request is indicative that the earlier request was forwarded to memory and an expected response will provide an address translation.
The motivation for combination is to assure that a system is efficient in that having an address translation work for two requests reduces a number of page tables accesses (see Zhang: col. 3, ll. 43-end). 
Andersson supports the disclosure of a TLB miss of Zhang indicating that an earlier request has been forwarded towards memory and an expected response to the earlier request will provide the address translation [Fig. 1 & [0035], where fetching a page table entry after a TLB miss and writing it into the TLB shows a forwarding of a request towards memory and that an expected response will provide the translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a TLB miss and forward the request that missed towards memory an expect a response that will provide an address translation.
The motivation for combination is to assure that a system is efficient in that retaining a subset of a page table in fast memory (TLB) allows an OS to quickly access data instead of accessing a page table for each virtual address generation (see Andersson: [0035]).

As to claim 15, AAPA discloses apparatus for/(method for) data processing comprising: performing data processing operations on data items stored in a memory and retrieved via a memory hierarchy [p. 2, ll. 9-26, where levels of TLBs illustrates a memory hierarchy]; 
storing address translations between first set memory addresses and second set memory addresses [p. 2, ll. 9-26, where a TLB is an address translation storage],
detecting an address translation between the first set memory address and the second set memory address has been stored in the storing address translations step and responding to a request issued as part of performing data processing operations comprising a first set memory address to return a response comprising a second set memory address; detecting the address translation between the first set memory address and the second set memory address has not been stored in the storing address translations step and forwarding the request towards the memory in the memory hierarchy [p. 2, ll. 9-26, where providing a corresponding physical address in response to a request comprising a virtual address demonstrates returning a second set memory address in response to a request comprising a first set memory address; requests passed on from individual TLBs when they are not able to complete a translation request is forwarding the request towards memory].
However, AAPA does not disclose storing entries for received requests in a pending request storage; performing a memory address comparison of the first set memory address of the request with the first set memory address of an earlier request indicated by a stored entry of the pending request storage; determining that the memory address comparison indicates that the earlier request has been forwarded towards the memory and that an expected response to the earlier request will provide the address translation, and in response to the determining, intercepting the request to delay its reception by the address translation storage; and detecting the expected response to the earlier request providing the address translation and releasing the request to the address translation storage.
On the other hand, Zhang discloses storing entries for received requests in a pending request storage; performing a memory address comparison of the first set memory address of the request with the first set memory address of an earlier request indicated by a stored entry of the pending request storage [col. 1, l. 57 – col. 2, l. 22, col. 2, l. 55 – col. 3, l. 8, col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where an MTB is a pending request storage, pending table walk requests are entries for received requests, and comparing respective virtual addresses is a comparison of the first set memory address of the request with the first set memory address of an earlier request], and 
determining that the memory address comparison indicates that the earlier request has been forwarded towards the memory and that an expected response to the earlier request will provide the address translation, and in response to the determining, intercepting the request to delay its reception by the address translation storage [col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where placing table walk requests on hold based on dependencies is intercepting the request to delay its reception]; and
detecting the expected response to the earlier request providing the address translation and releasing the requuest to the address translation storage [figs. 1, 2, 5, 6; column 7, lines 6-60 – A dependent request is intercepted and held in the memory translation buffer (MTB). Once the table walk is complete for a prior request to a level of the dependency for the dependent request, the dependent request accesses the TLB, such that, the results of the prior request may be used for the dependent request. (“Here, table walk management block 402 determines whether the table walk for the first table walk request is complete to a level of the dependency. If so, process 500 proceeds to block 508, where table walk management block 402 will start a page walk for the second page walk request, now that the table walk for the first table walk request is complete. The page walk for the second page walk request can use results of the table walk for the first table walk request.” … “At block 606, the page table access block accesses the TLB to perform the second table walk based, at least in part, on a result of the comparing of block 604.”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system of address translation and have a pending request storage to store received requests and intercept and delay a request when a comparison of the request and an earlier request is indicative that the earlier request was forwarded to memory and an expected response will provide an address translation.
The motivation for combination is to assure that a system is efficient in that having an address translation work for two requests reduces a number of page tables accesses (see Zhang: col. 3, ll. 43-end). 
Andersson supports the disclosure of a TLB miss of Zhang indicating that an earlier request has been forwarded towards memory and an expected response to the earlier request will provide the address translation [Fig. 1 & [0035], where fetching a page table entry after a TLB miss and writing it into the TLB shows a forwarding of a request towards memory and that an expected response will provide the translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a TLB miss and forward the request that missed towards memory an expect a response that will provide an address translation.
The motivation for combination is to assure that a system is efficient in that retaining a subset of a page table in fast memory (TLB) allows an OS to quickly access data instead of accessing a page table for each virtual address generation (see Andersson: [0035]).

As to claim 16, AAPA discloses apparatus for data processing comprising: means for performing data processing operations on data items stored in a memory and retrieved via a memory hierarchy [p. 2, ll. 9-26, where a master device is means for processing and levels of TLBs illustrates a memory hierarchy]; 
means for storing address translations between first set memory addresses and second set memory addresses [p. 2, ll. 9-26, where a TLB is means for storing address translations]; 
means for responding to a request issued by the means for performing data processing operations comprising a first set memory address to return a response comprising a second set memory address if an address translation between the first set memory address and the second set memory address has been stored in the means for storing address translations [p. 2, ll. 9-26, where a memory management unit is means for responding and providing a corresponding physical address in response to a request comprising a virtual address demonstrates returning a second set memory address in response to a request comprising a first set memory address]; 
means for forwarding the request towards the memory in the memory hierarchy if the address translation between the first set memory address and the second set memory address has not been stored in the means for storing address translations [p. 2, ll. 9-26, where translation lookaside buffers are means for forwarding and requests passed on from individual TLBs when they are not able to complete a translation request is forwarding the request towards memory].
However, AAPA does not disclose means for storing entries for received requests in a pending request storage, for performing in response to reception of the request a memory address comparison of the first set memory address of the request with the first set memory address of an earlier request indicated by a stored entry of the pending request storage, and for intercepting the request to delay its reception by the means for storing address translation storage if the memory address comparison is indicative that the earlier request has been forwarded towards the memory and an expected response to the earlier request will provide the address translation; and means for releasing the request to the means for storing address translations in response to the earlier request providing the address translation.
On the other hand, Zhang discloses means for storing entries for received requests in a pending request storage, for performing in response to reception of the request a memory address comparison of the first set memory address of the request with the first set memory address of an earlier request indicated by a stored entry of the pending request storage [col. 1, l. 57 – col. 2, l. 22, col. 2, l. 2 – col. 3, l. 8, col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where an MTB is a pending request storage, pending table walk requests are entries for received requests, and comparing respective virtual addresses is a comparison of the first set memory address of the request with the first set memory address of an earlier request], and 
for intercepting the request to delay its reception by the means for storing address translation storage if the memory address comparison is indicative that the earlier request has been forwarded towards the memory and an expected response to the earlier request will provide the address translation [col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where placing table walk requests on hold based on dependencies is intercepting the request to delay its reception]; and 
means for releasing the request to the means for storing address translations in response to the earlier request providing the address translation [figs. 1, 2, 5, 6; column 7, lines 6-60 – A dependent request is intercepted and held in the memory translation buffer (MTB). Once the table walk is complete for a prior request to a level of the dependency for the dependent request, the dependent request accesses the TLB, such that, the results of the prior request may be used for the dependent request. (“Here, table walk management block 402 determines whether the table walk for the first table walk request is complete to a level of the dependency. If so, process 500 proceeds to block 508, where table walk management block 402 will start a page walk for the second page walk request, now that the table walk for the first table walk request is complete. The page walk for the second page walk request can use results of the table walk for the first table walk request.” … “At block 606, the page table access block accesses the TLB to perform the second table walk based, at least in part, on a result of the comparing of block 604.”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system of address translation and have a means for storing/means for intercepting to store received requests and intercept and delay a request when a comparison of the request and an earlier request is indicative that the earlier request was forwarded to memory and an expected response will provide an address translation.
The motivation for combination is to assure that a system is efficient in that having an address translation work for two requests reduces a number of page tables accesses (see Zhang: col. 3, ll. 43-end). 
Andersson supports the disclosure of a TLB miss of Zhang indicating that an earlier request has been forwarded towards memory and an expected response to the earlier request will provide the address translation [Fig. 1 & [0035], where fetching a page table entry after a TLB miss and writing it into the TLB shows a forwarding of a request towards memory and that an expected response will provide the translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a TLB miss and forward the request that missed towards memory an expect a response that will provide an address translation.
The motivation for combination is to assure that a system is efficient in that retaining a subset of a page table in fast memory (TLB) allows an OS to quickly access data instead of accessing a page table for each virtual address generation (see Andersson: [0035]).
Andersson additionally discloses a processor of a system being a graphics processor [[0057]]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a master device for processing be a graphics processor.
The motivation for combination is to assure that a system is efficient in that a graphics processor will allow a streamlined processing of graphics in comparison to a CPU. It is a simple substitution of one known element for another to obtain predictable results. The prior art contained a CPU which differed from the claimed device by the substitution of a CPU with a GPU. The substituted components and their functions were known in the art, as seen in Andersson above. One of ordinary skill in the art could have substituted a CPU for a GPU, and the results of the substitution would have been predictable.

As to claim 2, the combination of AAPA, Zhang, and Andersson discloses wherein the data processing circuitry comprises multiple master devices [AAPA: p. 2, ll. 20-26].
However, the combination of AAPA, Zhang, and Andersson does not explicitly disclose the pending request storage has structure to store requests from each of the multiple master devices.
On the other hand, Zhang discloses pending request storage to store entries for received requests [col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a scheduling queue or a plurality of scheduling queues that store(s) requests from each of the multiple master devices (of AAPA).
Having a queue and having it hold requests from a plurality of master devices is combining prior art elements according to known methods to yield predictable results. The prior art included each element claimed (a queue that holds requests and a plurality of master devices with requests), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (requests of each master device in a queue), and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (ordering of requests for an efficient system).

As to claim 3, the combination of AAPA, Zhang, and Andersson discloses further comprising a translation lookaside buffer to store address translations between first set memory addresses and second set memory addresses for the multiple master devices [AAPA: p. 2, ll. 20-26, where a shared level 2 TLB is a TLB], and 
wherein the address translation storage is a cache associated with the pending request storage [AAPA: p. 2, ll. 20-26, where a TLB is a cache; Zhang: col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, since table walk requests in an MTB, or pending request storage, result from TLB misses, the cache is associated with the pending request storage], and 
wherein forwarding the request towards the memory in the memory hierarchy comprises forwarding the request to the translation lookaside buffer [AAPA: p. 2, ll. 20-26, where requests passed on to shared TLBs from individual TLBs when they are not able to complete a translation request is forwarding the request towards memory].

As to claim 4, the combination of AAPA, Zhang, and Andersson discloses wherein the data processing circuitry comprises a master device capable of issuing the request [AAPA: p. 2, ll. 20-26].
However, the combination of AAPA, Zhang, and Andersson does not disclose the pending request storage is capable of storing requests from only the master device.
On the other hand, Zhang discloses pending request storage to store entries for received requests [col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a scheduling queue that is capable of storing requests from only the master device (of AAPA).
The motivation for combination is to assure that a system is efficient in that having a pending request storage allows placing requests on hold that depend upon a request that misses in a TLB, which in turn reduces a number of page tables accesses in having an address translation work for two requests (see Zhang: col. 3, ll. 43-end). Such a queue, or pending request storage, would be capable of storing requests from only one master device if requests were only preceding from said master device.

As to claim 5, the combination of AAPA, Zhang, and Andersson discloses wherein the address translation storage is a translation lookaside buffer to store address translations between first set memory addresses and second set memory addresses for the master device [AAPA: p. 2, ln. 20-26, where a level 1 TLB is the address translation storage].

As to claim 6, the combination of AAPA, Zhang, and Andersson discloses wherein forwarding the request towards the memory in the memory hierarchy comprises forwarding the request to a further translation lookaside buffer shared with at least one other master device [AAPA: p. 2, ln. 20-26, where a shared level 2 TLB is a further TLB].

As to claim 7, the combination of AAPA, Zhang, and Andersson discloses wherein the pending request storage has a cache structure [Zhang: col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where tracking pending table walk requests show there is a buffering of information temporarily and thus it can be shown that a cache structure is present] and 
is responsive to reception of the request to perform a lookup in the cache structure to determine if an entry is stored for the earlier request [Zhang: col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where comparing respective virtual memory addresses of the table walk requests is performing a lookup in the cache structure] and 
if the expected response to the earlier request will provide the address translation [Andersson: [0035], where fetching an appropriate page table entry into a TLB shows the expected response to the earlier request will provide the address translation].

Claims 8 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Zhang, further in view of Andersson and Spadini et al. (US 2014/0380024 A1), hereinafter “Spadini”.
As to claim 8, the combination of AAPA, Zhang, and Andersson does not disclose wherein each of the entries stored in the pending request storage comprises a reference to an entry in the address translation storage.
On the other hand, Spadini discloses wherein each of the entries stored in the pending request storage comprises a reference to an entry in the address translation storage [[0019] & [0032], where fields for addresses or other identifiers of physical registers or a destination field are/is a reference to an entry in the address translation storage in the case where no invalid status (and thus TLB miss indication) is present in the scheduling queue 128, or pending request storage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pending request storage as well as an address translation storage and have each entry of the pending request storage comprise a reference to an entry in the address translation storage.
The motivation for combination is to assure that a system is efficient in that having a reference in a scheduling queue to an entry in a TLB provides the system quick access to accurate address translation while avoiding replaying instructions in the case of misses in the TLB, which consumes processing resources and power (see Spadini: [0014]).

As to claim 10, the combination of AAPA, Zhang, and Andersson discloses wherein the status indicator indicates a pending status whilst a response has not yet been received to a request corresponding to that entry which has been forwarded towards the memory in the memory hierarchy [Zhang: col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where pending table walk requests which may be on hold shows the presence of a status indicator].
However, the combination of AAPA, Zhang, and Andersson does not disclose wherein each of the entries stored in the pending request storage comprises a status indicator.
On the other hand, Spadini discloses wherein each of the entries stored in the pending request storage comprises a status indicator [Spadini: Fig. 2, [0029], & [0032], where status field 210 is a status indicator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a status indicator and have each entry stored in the pending request storage comprise the status indicator.
The motivation for combination is to assure that a system is efficient in that suppressing requests that depend upon a request that misses in a TLB prevents replaying instructions, which consumes processing resources and power and thus reduces system performance (see Spadini: [0014]).

As to claim 11, the combination of AAPA, Zhang, Andersson, and Spadini discloses wherein the pending request storage is responsive to reception of the request, if the stored entry for the earlier request comprises the status indicator indicating the pending status, to store a dependent waiting status as the status indicator corresponding to the request [Zhang: col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where establishing dependencies show the presence of a dependent waiting status; Spadini: Fig. 2, [0029], & [0032], where status field 210 is a dependent waiting status when the previous (parent) instruction has an invalid status that indicates a miss].

As to claim 12, the combination of AAPA, Zhang, Andersson, and Spadini discloses wherein the pending request storage is responsive to reception of the expected response to release a request for which the entry in the pending request storage has the status indicator indicating the pending status such that it is received by the address translation storage [Zhang: col. 3, ll. 43-end, Fig. 4, col. 6, ll. 50-66, Fig. 5, & col. 7, ll. 22-43, where the page walk for the second page walk request can use the results of the table walk for the first table walk request or starting a page walk for the second page walk request shows that a request is released; Spadini: [0029] & [0031-32], where replaying after an invalid status, or TLB miss, and thus awaking dependent instructions (since it would have been selected by the picker) is releasing a request such that it is received by the address translation storage; Andersson: [0035], where writing a fetched entry into a TLB is receiving a response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release a request such that it is received by the address translation storage.
The motivation for combination is to assure that a system is efficient in that pending requests are able to be translated and not forgotten in the system, thereby enabling effective functioning of the system (see Spadini: [0031-32]).
It is noted that Spadini does not explicitly disclose when a replay occurs (whether before or after a response). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a replay occur after a response is received. It would have been obvious to try since choosing to replay after a response is received is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. At the time of the invention, there had been a recognized problem or need in the art, namely the need for a replay after a retrieval from a TLB miss. There had been a finite number of identified, predictable potential solutions to the recognized need or problem, namely have a replay occur before or after a response is received. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

As to claim 13, the combination of AAPA, Zhang, Andersson, and Spadini discloses wherein the pending request storage is responsive to reception of the response to release a request for which the entry in the pending request storage has the status indicator indicating the dependent waiting status such that it is received by the address translation storage [Zhang: col. 3, ll. 43-end, Fig. 4, col. 6, ll. 50-66, Fig. 5, & col. 7, ll. 22-43, where the page walk for the second page walk request can use the results of the table walk for the first table walk request or starting a page walk for the second page walk request shows that a request is released; Spadini: [0029] & [0031-32], where replaying after an invalid status, or TLB miss, and thus awaking dependent instructions (since it would have been selected by the picker) is releasing a request such that it is received by the address translation storage; Andersson: [0035], where writing a fetched entry into a TLB is receiving a response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release a request such that it is received by the address translation storage.
The motivation for combination is to assure that a system is efficient in that pending requests are able to be translated and not forgotten in the system, thereby enabling effective functioning of the system (see Spadini: [0031-32]).
It is noted that Spadini does not explicitly disclose when a replay occurs (whether before or after a response). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a replay occur after a response is received. It would have been obvious to try since choosing to replay after a response is received is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. At the time of the invention, there had been a recognized problem or need in the art, namely the need for a replay after a retrieval from a TLB miss. There had been a finite number of identified, predictable potential solutions to the recognized need or problem, namely have a replay occur before or after a response is received. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Zhang, further in view of Andersson, further in view of Kong (US 2012/0290813 A1).
As to claim 9, the combination of AAPA, Zhang, and Andersson discloses wherein the pending request storage is to store a link from the entry for the request to the stored entry for the earlier request [Zhang: col. 3, ll. 43-end, Fig. 4, & col. 6, ll. 50-66, where a matching portion of a virtual address is a link since this is used to establish dependency].
However, the combination of AAPA, Zhang, and Andersson does not disclose storing the link responsive to the stored entry for the earlier request being indicative that the earlier request has been forwarded towards the memory and the expected response to the earlier request will provide the address translation.
On the other hand, Kong discloses storing a plurality of sequential entries in a buffer after an entry misses in a TLB [Fig. 1-2, [0057-58], also see [0038-41]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two requests linked together and have that link be stored responsive to a miss process including an earlier request being forwarded to memory and an expected response will provide an address translation.
The motivation for combination is to assure that a system is efficient in that storing multiple entries in a buffer after a miss will allow data, such as data of an image, that will be sequentially stored remain together and thereby allow for quick access of data of a whole image (see Kong: [0040]).

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the cited references fail to disclose the amended subject matter (i.e. wherein the pending request storage is responsive to the expected response to the earlier request providing the address translation to release the request to the address translation storage).
	Examiner submits that Zhang et al. disclose, among other things, the following (emphasis added to fig. 1):

    PNG
    media_image1.png
    732
    1082
    media_image1.png
    Greyscale

“Here, table walk management block 402 determines whether the table walk for the first table walk request is complete to a level of the dependency. If so, process 500 proceeds to block 508, where table walk management block 402 will start a page walk for the second page walk request, now that the table walk for the first table walk request is complete. The page walk for the second page walk request can use results of the table walk for the first table walk request.” [column 7, lines 26-34]
“At block 606, the page table access block accesses the TLB to perform the second table walk based, at least in part, on a result of the comparing of block 604.” [column 7, lines 58-60].
These portions describe how a second page walk is delayed pending the results of a first page walk (i.e. the request is intercepted and held in the memory translation buffer). Once the table walk completes for the first request, the second request is able to perform its table walk which includes accessing the results in the TLB resulting from the table walk of the first request (i.e. the second request is released to the TLB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



7 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139